NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NINA RINGGOLD; et al.,                          No.    17-16269

                Plaintiffs-Appellants,          D.C. No. 2:12-cv-00717-JAM-JFM

 v.
                                                MEMORANDUM*
JERRY BROWN, in his Individual and
Official Capacity as Governor of the State of
California and in his Individual and Official
Capacity as Former Attorney General of the
State of California; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Nina Ringgold, Justin Ringgold-Lockhart, and the Law Office of Nina

Ringgold appeal from the district court’s order denying various post-judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Hamid v. Price Waterhouse, 51 F.3d 1411, 1415-16 (9th Cir. 1995).

We affirm in part and vacate in part.

      The district court did not abuse its discretion in denying plaintiffs’ motion

for disqualification because plaintiffs failed to establish extrajudicial bias or

prejudice. See 28 U.S.C. § 455 (listing circumstances requiring recusal); Clemens

v. U.S. Dist. Court, 428 F.3d 1175, 1178 (9th Cir. 2005) (test for disqualification of

judge under § 455(a)). Contrary to plaintiffs’ contention, the district court did not

err by resolving the motion without an evidentiary hearing. See Fed. R. Civ.

P. 78(b). We reject as without merit plaintiffs’ arguments that the district court

erred by denying their request for “intercircuit assignment” under 28 U.S.C. § 292.

      The district court did not err in denying plaintiffs’ motions for a three-judge

panel. See 28 U.S.C. § 2284(a). We reject as without merit plaintiffs’ contention

that the district court lacked jurisdiction because the action was subject to the

jurisdiction of a three-judge court.

      The district court did not abuse its discretion in denying plaintiffs’ motion

for reconsideration and motion to vacate the judgment because plaintiffs failed to

establish any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

                                           2                                        17-16269
ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Fed. R. Civ. P. 59(e) and 60). We

reject as without merit plaintiffs’ contentions regarding the applicability of Fed. R.

Civ. P. 52 and 54(b).

      The district court did not abuse its discretion in taking judicial notice of the

Central District of California’s pre-filing order against Nina Ringgold and Justin

Ringgold-Lockhart because courts may take judicial notice of documents in the

public record. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)

(setting forth standard of review).

      The district court did not abuse its discretion in sanctioning Nina Ringgold

and Justin Ringgold-Lockhart under Fed. R. Civ. P. 11 because the record supports

the conclusion that Ringgold and Ringgold-Lockhart filed their First Amended

Complaint for the improper purpose of circumventing the pre-filing order. See

Fed. R. Civ. P. 11; Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1361-

62, 65 (9th Cir. 1990) (en banc) (“A district court confronted with solid evidence

of a pleading’s frivolousness may in circumstances that warrant it infer that it was

filed for an improper purpose.”).

      The district court did not abuse its discretion in denying plaintiffs’ motion

                                          3                                     17-16269
for sanctions because plaintiffs failed to comply with the “strict procedural

requirements for parties to follow when they move for sanctions under Rule 11.”

Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 788 (9th Cir. 2001).

      The district court, however, abused its discretion in imposing a $1,000

monetary sanction on Nina Ringgold because the record does not support the

district court’s conclusion that Ringgold violated a court order in a manner

tantamount to bad faith. See Fink v. Gomez, 239 F.3d 989, 991-94 (9th Cir. 2001)

(“[T]he district court has the inherent authority to impose sanctions for bad faith,

which includes a broad range of willful improper conduct.”). We vacate the

$1,000 sanction against Nina Ringgold.

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      Appellants shall bear the costs on appeal.

      AFFIRMED in part and VACATED in part.




                                          4                                     17-16269